Title: From James Madison to John Graham, 25 July 1810
From: Madison, James
To: Graham, John


Dear Sir
Montpelier July 25. 1810
The writer of the inclosed letter, sent ⟨me⟩ a long time ago, a most voluminous manuscript in French on the subject of F. & English grammer, with a wish that I might approve & patronize its publication. Having neither time nor competency to decide on the merits of the work, it was examined by a Critical judge on such subjects; who discouraged the experiment of printing it, tho’ he did justice to the ingenuity of the Author. The manuscript was sent back, with a letter referring to these sentiments. It appears that either by misdirection or mistake, the packet, instead of going to Savanna, has been lodged at McIntosh Ct. House, and that complaint is made of the difficulty of obtaining it. The complaint is rather a proof that Grammarians as well as Poets belong to a genus irritabile, than that any wrong has been committed. Understanding however, that Mr. Haumont is old, respectable, and belonged to the French army which aided our Revolution, I wish he may be gratified by a direction from the General post office, that the packet, which is franked, be sent by the post master in McIntosh, to the post office in Savanna. Will you be so obliging as to intimate as much to Mr. Bradley and to explain the occasion of this trouble to him. Accept my friendly respects & best wishes
James Madison
